                            UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           Civil Action No. 3:20-CV-287-FDW-DCK

PCT, LTD and Paradigm Convergence Technologies
Corporation,

               Plaintiffs,

               v.
                                                               FIRST AMENDED COMPLAINT
Marion E. Paris, Jr., Clay Parker Sipes, and
Annihilare Medical Systems, Inc.,

               Defendants and Third-Party Plaintiffs,

               v.

Darryl Leslie Patterson,

               Third-Party Defendant.



        Plaintiffs PCT, LTD (“PCT”) and Paradigm Convergence Technologies, Corporation

 (“PCT Corp”) (collectively “Plaintiffs”), by and through their attorneys, Bond Schoeneck &

 King, PLLC, as and for their First Amended Complaint against defendants Marion E. Paris, Jr.

 (“Mr. Paris”), Clay Parker Sipes (“Mr. Sipes”) and Annihilare Medical Systems, Inc.

 (“Annihilare”) (collectively “Defendants”), herein allege as follows:

                                     NATURE OF ACTION

        1.      This lawsuit arises out of unfair competition and deceptive business practices on

 the part of Defendants which were undertaken for the purpose of effectively stealing certain of

 Plaintiffs’ valuable intellectual property and other confidential and trade secret information in

 order to develop and significantly profit from products – the Healthcare Infection Prevention

 System (“HIPS”), AoS 500, and AnniList (the “Accused Products”) – that are nearly identical to,


      Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 1 of 70
infringe upon certain patents and a trademark relating to, and are now in direct competition with

Plaintiffs’ Annihilyzer product.

       2.      Such wrongful and unlawful conduct on the part of Defendants has caused – and

is continuing to cause – significant harm not only to Plaintiffs, their business generally, and

position in this unique market segment, but also consumers everywhere, North Carolina

included, as they are being deprived of potentially life-saving technology to stop the spread of

the virus that causes Covid-19 and other contagions.

                                            PARTIES

       3.      PCT is incorporated under the laws of Nevada with its principal place of business

located at 4235 Commerce Street, Little River, South Carolina 29566.

       4.      PCT Corp. is a wholly owned subsidiary of PCT, is incorporated under the laws

of Nevada, and has its principal place of business located at 4235 Commerce Street, Little River,

South Carolina 29566. PCT Corp. uses and incorporates certain intellectual property owned by

PCT into PCT Corp.’s products, including the Annihilyzer.

       5.      PCT Corp. is an industry leading technology company that develops,

manufactures, and sells or licenses myriad products and technologies designed to eliminate

contamination from and/or disinfect, among other things, water supplies, industrial fluids, hard

surfaces, food processing equipment, and medical devices.

       6.      One such product, the Annihilyzer, produces a hypochlorous acid disinfectant

solution in a convenient on-site dispensing system for hospitals, health clinics, and other

industries. The disinfectant is not only more effective than bleach cleaners, it can be used in the

presence of patients without any harmful effects. However, the disinfectant also has a naturally


                                    2
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 2 of 70
occurring and relatively short life cycle. To address this issue, the Annihilyzer uses a tracking

system which allows users to conveniently scan bottle labels to determine, among other things,

where the disinfectant is in the life cycle, whether the solution needs to be replaced, what room is

being cleaned and at what time, what protocols are used in the cleaning process, and so on.

       7.      The Annihilyzer technology, and the product itself, is incredibly valuable not only

to Plaintiffs, but also to hospitals, health clinics, and healthcare providers everywhere, who are

on the frontlines of the ongoing war against the virus that causes Covid-19 and other contagions

and therefore need to ensure that such contagions cannot survive on surfaces and spread to

patients and healthcare workers alike.

       8.      Upon information and belief, Mr. Paris is an individual residing at 3360 Maiden

Highway, Lincolnton, North Carolina 28092. Mr. Paris is a former employee of PCT and, upon

information and belief, a principal and officer of Annihilare.

       9.      Upon information and belief, Mr. Sipes is an individual residing at 444 Old

Lincolnton Crouse Road, Lincolnton, North Carolina 28092. Mr. Sipes is a former employee of

PCT Corp. and, upon information and belief, a principal and officer of Annihilare.

       10.     Upon information and belief, Annihilare was incorporated under the laws of

Texas on October 13, 2015 and has a principal place of business located at 15720 Brixham Hill

Avenue, Suite 300, Charlotte, North Carolina 28277.

       11.     Annihilare is now a direct competitor of Plaintiffs by virtue of certain unfair

competitive activities and deceptive conduct, including the misappropriation and use of certain

intellectual property, other confidential and trade secret information, and certain domain names

belonging to Plaintiffs (all as described herein), which Annihilare knowingly and willingly used



                                    3
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 3 of 70
to develop, market and sell a competing – and infringing – hypochlorous acid disinfectant

dispensing and tracking systems – the Accused Products – with nearly identical capabilities and

features to the Annihilyzer, all as explained herein.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338

for Defendants’ willful infringement of PCT’s patents and the ANNIHILYZER trademark (35

U.S.C. §§ 271, 281 and 283-285 and 15 U.S.C. §§ 1114 and 1125).

       13.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 based

on Defendants’ violations of the Defend Trade Secrets Act (18 U.S.C. §§ 1831-1839) and the

Federal Cybersquatting Act (15 U.S.C. § 1125(d)).

       14.     This Court has supplemental jurisdiction over all state law claims asserted herein

pursuant to 28 U.S.C. § 1367, as they all relate to the above federal claims.

       15.     In addition, this Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1332 based on complete diversity of the parties and an amount in controversy in

excess of $75,000, exclusive of interest and costs.

       16.     This Court has personal jurisdiction over Mr. Paris and Mr. Sipes on the basis of

their respective residences in the State of North Carolina, and Annihilare on the basis of its

principal place of business in the State of North Carolina.

       17.     Venue is proper in this Court pursuant to 18 U.S.C. § 1391(b)(2), as a substantial

part of the events giving rise to this lawsuit occurred in this District, and 28 U.S.C. § 1400, as

Defendants have committed acts of patent infringement in this District and reside and/or have a

regular and established place of business in this District.


                                    4
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 4 of 70
                                 GENERAL ALLEGATIONS


   A. PCT Acquires the Annihilyzer Intellectual Property.

       18.     On February 1, 2016, PCT Corp. entered into a Consulting Agreement with Mr.

Paris (the “First Consulting Agreement”) to govern the development of the Annihilyzer, whereby

Mr. Paris agreed to provide certain consulting services with respect to the development of the

Annihilyzer and the Annihilyzer business for Plaintiffs.

       19.      Pursuant to the terms of the First Consulting Agreement, PCT Corp. paid Mr.

Paris $6,000 per month for services until a June 30, 2016 termination date.

       20.     Among other things, the First Consulting Agreement provided that all intellectual

property, documents and information made or conceived by PCT Corp.’s employees as part of

their work with Mr. Paris was the exclusive property of PCT Corp.

       21.     PCT Corp. and Mr. Paris entered into a second Consulting Agreement on July 1,

2016 (the “Second Consulting Agreement”), with a termination date of November 30, 2016. The

material terms of the Second Consulting Agreement were identical in all respects to the First

Consulting Agreement, save for the extended time period.

       22.     Upon information and belief Mr. Paris incorporated the entity Annihilyzer, Inc.

during the course of the First Consulting Agreement for the purpose of owning the intellectual

property he jointly developed under the consulting agreements with PCT Corp.

       23.     Plaintiffs’ and Mr. Paris’s work pursuant to the First and Second Consulting

Agreements resulted in the development of certain valuable intellectual property concerning the

Annihilyzer system, including, without limitation, the tracking system and the software created

to run the system (the “Material Tracking System”), the ANNIHILYZER Trademark, pending


                                    5
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 5 of 70
patents in the United States and Canada with respect to the Annihilyzer, and all the know-how

and goodwill relating to the above.

       24.     As such, on November 29, 2016, Bingham Canyon Corporation, which has since

changed its name to PCT, entered into an agreement (the “Purchase Agreement”) with Mr.

Paris’s company, Annihilyzer, Inc., to purchase all of the intellectual property owned by

Annihilyzer, Inc. relating to the Annihilyzer (the “AIP”).    A true and accurate copy of the

Purchase Agreement is annexed hereto as Exhibit A.

       25.     Pursuant to the Purchase Agreement, PCT purchased the entirety of the AIP,

including, without limitation, the following:

               a. software related to the Material Tracking System;

               b. two AIP Kiosks;

               c. the Trademark for the ANNIHILYZER;

               d. US Utility Application for the Material Tracking System;

               e. the Provisional Application Number 62/412,549 received by
                  the United States Patent Office on or about October 25, 2016
                  for the Material Tracking System;

               f. Canadian Patent Application NO. 1,915,815 filed with the
                  Canadian Intellectual Property Office;

               g. all knowhow and processes involved with the operation of the
                  AIP system; and

               h. all goodwill and market knowledge concerning the AIP.

       26.     The Purchase Agreement was subsequently amended on April 6, 2020 to, among

other things, change the purchase price to 2,250,000 shares of common stock of PCT and the



                                    6
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 6 of 70
closing date for the purchase of the AIP to April 6, 2020. A true and accurate copy of the subject

amendment is annexed hereto as Exhibit B.

        27.    Pursuant to the Purchase Agreement and its amendment, PCT delivered 2,250,000

shares of common stock in PCT to Annihilyzer Inc. in consideration for, among other things, the

AIP.

        28.    The Purchase Agreement closed on April 6, 2017, at which time PCT became the

sole and exclusive owner of the entirety of the above-described AIP.

        29.    At this time PCT became owner of the ANNIHILYZER, U.S. Trademark Reg.

No. 4521689, with a registration date of April 29, 2014. A printout of the ANNIHILYZER

trademark from the U.S. Trademark Office website is annexed hereto as Exhibit C.

        30.    Plaintiffs have offered and sold goods and services in this District bearing the

Mark ANNIHILYZER, and have continuously used the ANNIHILYZER Mark and diligently

monitored the ANNIHILYZER Mark to enforce against infringers.

        31.    In order to further protect its investment in the AIP, PCT applied for and obtained

numerous patents directed to tracking and monitoring its hypochlorous acid disinfectant solution.

For example, PCT’s tracking-related patents include U.S. Patent Nos.: 9,679,170 B2 (the “’170

patent”), and 10,521,765 B2 (the “’765 patent”).

        32.    U.S. Patent 9,679,170 B2 (the “’170 Patent”), titled Material Tracking System,

was duly and legally issued by the United States Patent and Trademark Office on June 13, 2017.

PCT is the assignee and owner of all right, title and interest in the ’170 Patent, a true and

accurate copy of which is annexed hereto as Exhibit D.




                                      7
       Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 7 of 70
       33.     U.S. Patent No. 10,521,765 B2 (the “’765 Patent”), titled Material Tracking

System, was duly and legally issued by the United States Patent and Trademark Office on

December 31, 2019. PCT is the assignee and owner of all right, title and interest in the ’765

Patent, a true and accurate copy of which is annexed hereto as Exhibit E.

   B. PCT Agrees to Employ Messrs. Paris and Sipes to Assist with Further
      Enhancements to, and the Marketing and Sale of, the Annihilyzer.

       34.     PCT Corp. hired Mr. Sipes on January 1, 2017 in a business development, sales

and marketing role for PCT Corp. generally and the Annihilyzer specifically.

       35.     PCT subsequently hired Mr. Paris on September 1, 2017 in a management

position with broad responsibility for and over, among other things, technological developments

for products in the healthcare industry, including, without limitation, the ongoing enhancements

to, and marketing and sale of, the Annihilyzer.

       36.     The terms of Mr. Paris’s employment with PCT were set forth in an Employment

Agreement entered into between the parties on September 1, 2017.

       37.     Pursuant to the terms of the Employment Agreement, PCT agreed to employ Mr.

Paris for a 5-year term with a base salary of $90,000 per year, plus certain additional valuable

benefits and a $40,000 signing bonus paid in 2 equal installments.

       38.     In exchange for the 5-year employment term at the rate of pay noted above, Mr.

Paris agreed that he would “faithfully serve” PCT and “devote the whole of his time and

attention during business hours to the business of [PCT].”

       39.     Mr. Paris further agreed that he would not engage in any other business while

employed by PCT, with the sole exception being that he could remain CEO/President of

“Annihilare, Inc.” (not of Defendant Annihilare Medical Systems, Inc.), provided, of course, that

                                    8
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 8 of 70
his position with “Annihilare, Inc.” did not interfere with or obstruct his ability to perform his

duties and responsibilities to PCT, including, among others, his contractual obligation to at all

times faithfully serve PCT.

       40.     Given Mr. Paris’s significant role at PCT and the access he was to be granted to

certain of Plaintiffs’ highly confidential and trade secret information, PCT required that Mr.

Paris agree to certain reasonable and necessary confidentiality obligations as a condition of his

employment.

       41.     Specifically, Mr. Paris agreed, as an express condition of his employment with

PCT, that he would “not, either during the term of his employment with [PCT] or any time

thereafter, disclose or cause to be disclosed, to any person or entity whatsoever …, any secrets or

confidential information concerning the technical trade secrets, business, affairs or financial

performance or position of [PCT].”

       42.     The confidential and trade secret information to which Paris was granted access as

part of his job responsibilities for Plaintiffs includes, without limitation, the following, all of

which will be referred to collectively herein as the “Confidential Information”:

               a.     The original AIP, including all know how and processes involved with the

operation of the Annihilyzer and all goodwill and market knowledge concerning the same, as

described in the Purchase Agreement;

               b.     Proprietary enhancements to the AIP, including all data, architecture, and

other information relating to the enhanced protocols, reporting generators and software for the

AIP and Material Tracking System, as explained herein;




                                    9
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 9 of 70
               c.     Specifications, diagrams and other technical information concerning

current and future products and technologies, including, without limitation, those pertaining to

the AIP, the Material Tracking System, the Annihilyzer, and other projects and technologies in

development for Plaintiffs;

               d.     Marketing and business plans and strategies for, among other things, the

targeting of and/or sales to certain market segments, prospective customers and distributors,

including sales pipeline updates and reports, including, but not limited to, those which relate to

the AIP, the Material Tracking System and the Annihilyzer;

               e.     Customer information, including customer requirements, customer-

specific pricing, including margins and formulation information, contracts with certain

customers, including pricing, duration and services/products to be provided, contact information,

and sales proposals to and negotiations with prospective customers, including, but not limited to,

with respect to the AIP, Material Tracking System and the Annihilyzer;

               f.     Pricing formulations and margin information, including, but not limited to,

those which relate to the AIP, Material Tracking System and the Annihilyzer;

               g.     Sales production forecasts and other customer lists, which contain, among

other things, names of current and prospective customers, customer-specific pricing, customer

size, and customer requirements, including, but not limited to, those which relate to the AIP, the

Material Tracking System and the Annihilyzer; and

               h.     Myriad customer and product information contained on Plaintiffs’

proprietary Annihilyzer System database, which contains, among other things, very specific

information concerning customers, such as hospital names, location, hospital Environmental



                                   10
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 10 of 70
Services (“EVS”) Directors names, EVS supervisor names, EVS housekeeping employees

names, daily cleaning and disinfecting protocols, standard discharge cleaning and disinfecting

protocols, terminal cleaning and disinfecting protocols, hospital area location, patient room

numbers, all radio-frequency identification (“RFID”) bottles registered at each location, all

registered handheld devices at each location, serial number and name of each hypochlorous acid

generator at each location.In addition to the confidentiality covenant in his Employment

Agreement, Mr. Paris, as well as the other employees of Plaintiffs, Mr. Sipes included, received

and/or acknowledged certain confidentiality obligations, as contained in PCT Corp.’s Employee

Handbook, which included, without limitation, the obligation to keep any and all company

information he/they accessed and obtained “in strict confidence.”

       43.     Like Mr. Paris, Mr. Sipes was granted access to certain of the Confidential

Information, including, without limitation, information relating to the AIP, proprietary

enhancements to the AIP, customer information and lists, proposals and contracts (see, supra,

at ¶ 42), as part of his business development and sales responsibilities regarding the Annihilyzer.

       44.     Through the use of confidentiality agreements, like the one described above, a

strict confidentiality policy for all employees, and through other company policies and actions,

including, without limitation, restricting access to Confidential Information to employees on a

need-to-know basis consistent with their job responsibilities, assigning unique log-in credentials

to employees with access to Confidential Information, providing and maintaining control over

laptops assigned to employees, and limiting access to cloud-based accounts to those maintained

and controlled by Plaintiffs and the vendors they engage for that purpose, Plaintiffs have taken

reasonable and appropriate measures to protect the Confidential Information.




                                    11
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 11 of 70
       45.     The reason Plaintiffs have taken these myriad measures to protect the

Confidential Information is that the Confidential Information is not generally known to, and

could not be readily ascertained by, the public or others in Plaintiffs’ industry, and the continued

secrecy of such information provides significant commercial value, as any disclosure or use of

such information for competitive purposes would irreparably harm Plaintiffs’ business generally

and the significant investment of time and money made by Plaintiffs in acquiring and/or

developing both the Confidential Information and the products in which such information is

incorporated and/or used.

       46.     In their respective roles for and on behalf of Plaintiffs, Mr. Paris and Mr. Sipes,

along with other key employees of Plaintiffs within the medical technology division (including

Darryl Patterson, PCT’s Director of Healthcare Products, and Ronnie Syverson, PCT’s Director

of Infection Prevention, and others at PCT), began work on enhancing the protocols and software

for the Annihilyzer’s Material Tracking System to make it more efficient, user-friendly, and

enhance its features and capabilities.

       47.     Plaintiffs began working in earnest on updates to the Material Tracking System on

or about May 1, 2017; Mr. Sipes was part of the team developing the enhancements.

       48.     Mr. Sipes subsequently resigned his employment with PCT Corp. in January of

2018 and took a position with, and became a principal of, Annihilare.

       49.     The PCT team, Mr. Paris included, continued to develop the protocol and

software enhancements to the Annihilyzer’s Material Tracking System throughout 2018, which

included, without limitation, developing a mobile platform in late summer of 2018.




                                    12
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 12 of 70
        50.     PCT retained Prime ITS, Inc. (“Prime ITS”) on July 10, 2018 to assist PCT in

developing the mobile software platform for the Material Tracking System. Mr. Paris, on behalf

of PCT, approved the software order and scope of work for Prime ITS.

        51.     Prime ITS was already providing web hosting and other information technology

services for and on behalf of Plaintiffs beginning in early 2018 and continuing until

approximately August 2019 when the relationship was terminated.

        52.     Beginning in or around July of 2018, PCT started work on implementing certain

material, and highly valuable, enhancements to the tracking protocols for the Annihilyzer’s

Material Tracking System, which, until that time, were limited to scanning the bottles of the

disinfectant solution to determine where it was in its limited life cycle, along with basic room

and protocol tracking. These enhancements to the tracking protocols allow for faster reporting to

users at hospitals, clinics, and related businesses who “check-in” at a specific room to better

ensure that the proper cleaning procedures are being done, including by logging what was and

was not cleaned, when it was done and for how long, what protocols were followed, and the like,

and determine whether the fluid is in its most effective state in the life cycle when used.

        53.     PCT further sought to enhance the reporting generators for its Material Tracking

System to allow its users to effectively generate reports in a more user-friendly format to

determine what was done, where, by whom, at what time, and the like.

        54.     These enhancements to the Material Tracking System required a significant

investment of resources, including in developing the underlying data, architecture and other

related information, and were developed in confidence by trusted employees of Plaintiffs subject

to confidentiality restrictions and/or policies.



                                    13
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 13 of 70
       55.     These enhancements to the Material Tracking System also required further

updates to the existing software package for the Annihilyzer.

       56.     PCT entrusted Mr. Paris to assist with updating the software to run the enhanced

protocols for the Material Tracking System.

       57.     The software ultimately developed to run the enhanced protocols included, inter

alia, a mobile check-in application and cloud-based reporting so that managers could access the

room-based data for follow-up inspection, daily records of cleaning routines, and a variety of

summary reports for analysis and planning. This software is an integral part of the Annihilyzer’s

Material Tracking System, as the user cannot use the enhanced tracking protocols without access

to and use of the mobile application.

       58.     The enhanced tracking protocols and reporting generators, including the updated

software platform to run the protocols and generators, were completed on or about March 11,

2019. These improvements were to be incorporated into and become part of the Annihilyzer

product, which would then be marketed and sold to hospital, healthcare, and other businesses.

However, the new enhanced software was never transferred to the Annihilyzer, as intended, and

was instead developed by Defendants, through the unauthorized disclosure and use of certain of

the Confidential Information, for Annihilare’s own platform – AnniList – to the exclusion of

PCT.




                                    14
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 14 of 70
   C. Defendants Misappropriate Certain of the Confidential Information and Certain
      Domain Names to Unlawfully Compete Against Plaintiffs and Infringe Upon
      Certain of PCT’s Patents and its ANNIHILYZER Trademark.

       59.    In anticipation of the roll-out of the Annihilyzer product with the new tracking

protocols and related software, Plaintiffs began work on both identifying and acquiring certain

PCT-related web domain names and updating its existing website.

       60.    To that end, in June 2018, at the request and on behalf of Plaintiffs, Mr. Paris

began working on significant updates to Plaintiffs’ existing website. The initial updates to the

website were completed by the PCT team, Mr. Paris included, in or around August of 2018.

       61.    In June of 2018, at the request and on behalf of PCT, Mr. Paris purchased the

domain “www.pcthealth.com” for PCT. The website went live in August of 2018.

       62.    Notwithstanding his authority to use, and his past practice in using, a PCT

corporate credit card to make purchases on behalf of PCT, Mr. Paris claimed that he used his

“personal credit card” to purchase the www.pcthealth.com domain name.

       63.    When PCT attempted to reimburse Mr. Paris for the purchase of the domain

name, Mr. Paris advised that there was no need because Prime ITS – the company that PCT had

previously retained to help design the website for PCT – had already arranged to charge the cost

of acquiring the domain back to PCT.

       64.    Upon information and belief, Prime ITS invoiced PCT for the acquisition of the

www.pcthealth.com domain name on August 20, 2018. PCT remitted payment for that entire

August 20, 2018 invoice, including a payment for the subject domain name.




                                   15
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 15 of 70
       65.     At all times between August of 2018 when the www.pcthealth.com website went

live and January 1, 2020 when PCT discovered that Defendants took possession of the website,

PCT used and treated the website as its own.

       66.     Later in 2018 and again in 2019, Mr. Paris also acquired on behalf of PCT the

similar domain names of www.pcthealth.net and www.pcthealth.org.

       67.     Mr. Paris tendered his resignation from PCT effective July 31, 2019.

       68.     Soon thereafter, in early August 2019, Plaintiffs learned that its customers had

lost access to the software platform necessary for use of the Annihilyzer product.

       69.     Plaintiffs were advised at this time by Annihilare – Messrs. Paris’s and Sipes’

company – that the software platform developed for the Annihilyzer was purportedly owned by

Annihilare. Incredibly, Annihilare advised Plaintiffs that they and their customers could not use

the software unless Plaintiffs agreed to enter into a license agreement with Annihilare, thus

taking the position that Plaintiffs must pay again for technology they acquired in 2016 and, since

that time, had heavily invested in by both employing Messrs. Paris and Sipes and relying on

other of their key employees to develop enhancements to the Material Tracking System and its

related software.

       70.     Annihilare has effectively held Plaintiffs and Annihilyzer clients hostage since

August of 2019 and has refused to relinquish control of the software developed by and for the

Annihilyzer.

       71.     What has now become clear is that Mr. Paris, with the assistance of Mr. Sipes and

Annihilare, did anything but “faithfully serve” PCT during his employment.




                                    16
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 16 of 70
       72.     Mr. Paris, with the assistance of Mr. Sipes and Annihilare, used the broad access

he was granted to the Confidential Information, including the AIP, the Material Tracking

System, and the proprietary enhancements to the same, to abscond with certain of the

Confidential Information, including the data, architecture and related information acquired

and/or developed by PCT to support the protocol and reporting generator enhancements, and

develop a competing dispensing system and software platform, with identical tracking protocols,

for the sole benefit of himself and his company Annihilare.

       73.     Upon information and belief, Defendants could not, and would not, have caused

their competing dispensing system – the Accused Products – to be developed without access to,

and the misappropriation of, certain of the Confidential Information, which access was granted to

Messrs. Paris and Sipes only in their role as trusted PCT employees and subject to the

aforementioned strict confidentiality restrictions.

       74.     Upon information and belief, Mr. Paris, with the assistance of Mr. Sipes and

Annihilare, used his position of trust and confidence, including the broad access he was granted

to the Confidential Information, to abscond with certain of the Confidential Information,

including some or all of the customer information, pricing and margin information, marketing

and business plans, and customer lists described herein, for the purpose of targeting, soliciting

and diverting customers and distributors of Plaintiffs.

       75.     The disclosure of the Confidential Information to and subsequent use of that

information by Annihilare to develop competing products has deprived Plaintiffs of the benefits

and value of the information remaining secret by, among other ways, allowing Defendants to

develop valuable products in direct competition with the Annihilyzer and thus reduce Plaintiffs’

market share in the industry, solicit and divert valuable business opportunities away from


                                    17
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 17 of 70
Plaintiffs, and damage Plaintiffs’ reputation, both in the industry at large and with potential

customers, distributors and investors.

       76.        It has further become clear that throughout 2018 and 2019, when Mr. Paris was

entrusted with helping develop the enhanced Material Tracking System for PCT, Mr. Paris was

actually developing competing hypochlorous acid dispensing systems – the Accused Products –

for Annihilare.

       77.        Defendants have used the Confidential Information obtained from Messrs. Paris’s

and Sipes’ work on the Material Tracking System to build AnniList by making only minor

modifications to the software developed by and for Plaintiffs.

       78.        While still employed by PCT in a management role with broad responsibilities

over the Annihilyzer, Mr. Paris abandoned his work on developing enhancements to the

protocols and software for Plaintiffs’ Material Tracking System and devoted his time and energy

to Annihilare generally and the development of the Accused Products.

       79.        Mr. Paris, without authorization from Plaintiffs and in concert with Mr. Sipes and

Annihilare, then installed the AnniList software on the Annihilyzer product when he was

supposed to have been, and represented that he was, developing and installing PCT’s enhanced

Material Tracking System for and on the Annihilyzer product.

       80.        The purpose of such conduct was to coerce Plaintiffs into purchasing or licensing

the AnniList software from Annihilare to fully operate the Annihilyzer product.

       81.        Such conduct has not only caused significant damage to Plaintiffs and one of their

flagship products, but also to hospitals and other businesses throughout North Carolina and

elsewhere which have been deprived of the valuable Annihilyzer product.


                                    18
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 18 of 70
       82.     As if such deceitful and unfair competitive conduct was not bad enough,

Defendants have also misappropriated and used Plaintiffs’ domain names –www.pcthealth.com,

www.pcthealth.org and www.pcthealth.net – to benefit Annihilare.

       83.     Specifically, Plaintiffs discovered on or about January 1, 2020 that the

www.pcthealth.com domain had been hijacked by Mr. Paris and was under the exclusive control

of, and being used by, Mr. Paris and his company Annihilare.

       84.     Plaintiffs further discovered at that time that the www.pcthealth.com domain was

automatically directing all internet traffic to Annihilare’s website and its competing Accused

Products.

       85.     It is unknown how long the www.pcthealth.com domain was automatically

directing internet traffic to Annihilare’s website before Plaintiffs discovered it.

       86.     Plaintiffs also discovered that the www.pcthealth.org domain was automatically

directing internet traffic to Annihilare’s website at least through the date that the initial complaint

was filed in this case on May 15, 2020. A true and accurate copy of a screenshot from May 14,

2020 showing internet traffic being automatically directed to the Annihilare website is annexed

hereto as Exhibit F.

       87.     It is not yet known how many prospective customers of Plaintiffs and the

Annihilyzer were directed to and purchased a competing product from Annihilare as a result of

Defendants’    misappropriation,     use,   deceitful    and    unfair   conduct      concerning   the

www.pcthealth.com and www.pcthealth.org website domains.

       88.     Annihilare apparently ceased automatically directing internet traffic to its website

through the www.pcthealth.com and www.pcthealth.org domains (the latter only after it was


                                    19
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 19 of 70
served with the original complaint in this action) and, for a certain time period through and

including the filing of the original complaint on May 15, 2020 and for some period of time

thereafter, instead posted a supposed “disclaimer” on the www.pcthealth.com website, which

contains false and misleading statements concerning the Annihilyzer and constitutes an

unauthorized use of PCT’s ANNIHILYZER trademark.

        89.      The www.pcthealth.net domain also included the same “disclaimer” containing

false and misleading statements concerning, and unauthorized use of, PCT’s ANNIHILYZER

Mark.

        90.      Plaintiffs first learned of Defendants’ infringing use of the subject Mark in

January of 2020 when they discovered that Defendants had posted the “disclaimer” on the

www.pcthealth.com website and were using the ANNIHILYZER Mark on the website without

Plaintiffs’ authorization to advertise and sell its competing product, the AnniList. A true and

accurate      copy   of   Defendants’   infringing   use   of   the   ANNIHILYZER       Mark    on

www.pcthealth.com is annexed hereto as Exhibit G.

        91.      Plaintiffs also learned of Defendants’ infringing use of the ANNIHILYZER Mark

through various social media posts on LinkedIn.

        92.      Plaintiffs sent a cease and desist letter to Mr. Paris and Annihilare on March 31,

2020 demanding that Defendants immediately cease using all of PCT’s intellectual property,

including the AIP, enhancements to the AIP, and the ANNIHILYZER Mark, as well as the

subject domain names, and return all of the AIP and domain names, but Defendants have refused

to comply with the demands.




                                   20
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 20 of 70
       93.     Defendants continue to market and sell the competing Accused Products which

use and incorporate Plaintiffs’ intellectual property and Confidential Information, including the

AIP and enhancements to the same, and infringes upon PCT’s patents, trademark and other

intellectual property rights, to the detriment to both Plaintiffs and consumers at large.

       94.     Defendants have used, and may continue to use, the www.pcthealth.com and

www.pcthealth.org domains to deceive consumers and engage in unfair competitive conduct by

automatically directing Plaintiffs’ prospective customers to Annihilare when they are trying to

find Plaintiffs and the Annihilyzer product.

       95.     Defendants have used, and may continue to use, the domain names

www.pcthealth.com and www.pcthealth.net to publish false and misleading statements about the

Annihilyzer and otherwise use the ANNIHILYZER Mark for unfair competitive purposes.

                                          FIRST COUNT

                         (Infringement of U.S. Patent No. 9,679,170 B2)

       96.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through 95

above as though fully set forth herein.

       97.     Upon information and belief, Defendants have infringed, and are continuing to

infringe, upon at least claims 1 and 21 of the ’170 Patent in violation of 35 U.S.C. Section 271

(a), either literally or under the doctrine of equivalents, by manufacturing, using, offering to sell,

selling, and/or importing infringing products.

       98.     Claim 1 of the ’170 Patent recites:

       A monitoring system for a disinfectant, the system comprising:

       first identifiers associated with containers for distributed dispensing of the
       disinfectant, each of the containers being reusable and having a volume of the


                                    21
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 21 of 70
        disinfectant, the volumes in the containers changing due to repeatable filling and
        dispensing of the disinfectant in the corresponding containers, the volume of the
        disinfectant in each container having a particular expiration;

        second identifiers associated with locations for treatment with the disinfectant;

        at least one reader reading the first and second identifiers;

        at least one database associating, for each of the identified containers, the volume
        and the particular expiration of the disinfectant contained therein and associating
        the locations with the identified containers used in the treatment; and

        processing equipment operatively coupled to the at least one reader and the at
        least one database, the processing equipment tracking the repeatable filling and
        dispensing of each of the volumes of the disinfectant, each of the particular
        expirations of the disinfectant associated with the tracked volumes, and each of
        the first identifiers of the identified containers having the tracked volumes, the
        processing equipment determining, based on the tracking, expiry of at least one of
        the tracked volumes of the disinfectant contained in at least one of the identified
        containers and tracking each of the treatments at the locations using the
        disinfectant from the tracked containers.

        99.      Upon information and belief, Defendants have directly infringed, and are directly

infringing, upon claim 1 of the ’170 Patent by making, using, offering to sell, selling, and/or

importing material tracking systems and device products in this District and elsewhere in the

United States.

        100.     Defendants provide a product manual and other information available on its

website related to the Accused Products,1 including PowerPoint slides for their AnniList

Software Suite Platformat https://www.annihilare.com/hospital-disinfection-system/.                Upon

information and belief, the Accused Products include and infringe upon each and every element

of claim 1 of the ’170 Patent.




1Plaintiffs served Defendants with their Initial Infringement Contentions on October 21, 2020, identifying
how each claim element of the asserted patent claims are infringed by varying aspects of the Accused
Products. Plaintiffs’ initial infringement contentions are annexed hereto as Exhibit H and incorporated
herein by reference.

                                    22
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 22 of 70
       101.      Upon information and belief, the Accused Products include first identifiers

associated with containers for distributed dispensing of the disinfectant, each of the containers

being reusable and having a volume of the disinfectant, the volumes in the containers changing

due to repeatable filling and dispensing of the disinfectant in the corresponding containers, and

the volume of the disinfectant in each container having a particular expiration. For example, it

provides tracking of each piece of equipment used and its usage in the system through Asset

Protocol Tracking using NFC chips located on each piece of equipment (first identifiers). See

the   AnniList     Software   Overview    PDF    available   at   the   Annihilare   website    at

https://www.annihilare.com

       102.      Upon information and belief, the Accused Products include second identifiers

associated with locations for treatment with the disinfectant and at least one reader reading the

first and second identifiers. For example, the Accused Product provides Area Protocol tracking

such that each area is outfitted with NFC identifiers that allow tracking of each location (second

identifiers). See Fig. 1 below:




                                     23
      Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 23 of 70
       103.    Upon information and belief, the Accused Products include at least one database

associating, for each of the identified containers, the volume and the particular expiration of the

disinfectant contained therein and associating the locations with the identified containers used in

the treatment. For example, the Accused Products provide a database or dashboard where users

and managers remotely push protocol updates in real-time, which is then communicated to its

customer users. See Fig. 2 below:




                                    24
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 24 of 70
       104.    Upon information and belief, the Accused Products include processing equipment

operatively coupled to at least one reader and at least one database, the processing equipment

tracking the repeatable filling and dispensing of each of the volumes of the disinfectant, each of

the particular expirations of the disinfectant associated with the tracked volumes, and each of the

first identifiers of the identified containers having the tracked volumes, the processing equipment

determining, based on the tracking, expiry of at least one of the tracked volumes of the

disinfectant contained in at least one of the identified containers and tracking each of the

treatments at the locations using the disinfectant from the tracked containers. For example, the

Accused Products generate reports of, among other things, asset and equipment usage as well as

feedback to customers or management.

       105.    Claim 21 of the ’170 Patent recites:

       A method of monitoring a disinfectant, the method comprising:


                                    25
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 25 of 70
       associating a plurality of first identifiers with a plurality of containers, each of the
       containers being reusable and storing a volume of the disinfectant for distributed
       dispensing, the volumes of the disinfectant in the containers changing due to
       repeatable filling and dispensing of the disinfectant in the corresponding
       containers, the volume of the disinfectant in each container having a particular
       expiration;

       associating a plurality of second identifiers with a plurality of locations for
       treatment with the disinfectant;

       obtaining, with the at least one reader of a monitoring system, one or more of the
       first identifiers associated with one or more of the containers for distributed
       dispensing of the disinfectant and one or more of the second identifiers associated
       with one or more of the locations;

       storing, in at least one database, first information of the volume and the particular
       expiration of the disinfectant associated with each of the one or more identified
       containers and storing second information of the one or more identified locations
       associated with the identified containers used in the treatment;

       tracking, with processing equipment of the monitoring system, each of the
       volumes of the disinfectant, each of the particular expirations of the disinfectant
       associated with the tracked volumes, each of the one or more identified containers
       using the first information;

       tracking, with the processing equipment of the monitoring system, each of the
       treatments at the one or more identified locations using the disinfectant from the
       one or more identified containers using the second information.

       106.    Upon information and belief, Defendants have directly infringed, and are

continuing to directly infringe, upon claim 21 of the ’170 Patent by making, using, offering to

sell, selling, and/or importing material tracking systems and device products in this District and

elsewhere in the United States.

       107.    Upon information and belief, the Accused Products include and infringe upon

each and every element of Claim 21 of the ’170 Patent.

       108.    Upon information and belief, the Accused Products include a method of

monitoring a disinfectant. For example, the Accused Products provide the Annihilare Healthcare


                                   26
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 26 of 70
Infection Prevention System (HIPS™), a method of monitoring disinfectant use and

administration. See, https://www.annihilare.com/hospital-disinfection-system/.

       109.    Upon information and belief, the Accused Products include associating a plurality

of first identifiers with a plurality of containers, each of the containers being reusable and storing

a volume of the disinfectant for distributed dispensing, the volumes of the disinfectant in the

containers changing due to repeatable filling and dispensing of the disinfectant in the

corresponding containers, and the volume of the disinfectant in each container having a

particular expiration. For example, the Accused Products disclose “Asset Protocol Tracking”

using NFC chips in each piece of equipment (first identifier). See, Fig. 3 below:




       110.    Upon information and belief, the Accused Products include associating a plurality

of second identifiers with a plurality of locations for treatment with the disinfectant.          For




                                    27
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 27 of 70
example, the Accused Products provide “Area Protocol Tracking” in that each area includes NFC

identifiers to track each location (second identifier). See Fig. 4 below:




       111.    Upon information and belief, obtaining, with the at least one reader of a

monitoring system, one or more of the first identifiers associated with one or more of the

containers for distributed dispensing of the disinfectant and one or more of the second identifiers

associated with one or more of the locations. For example, the “Asset Protocol Tracking” using

NFC chips in “each piece of equipment.” See, Fig. 5 below:




                                    28
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 28 of 70
       112.    Upon information and belief, the Accused Products include storing, in at least one

database, first information of the volume and the particular expiration of the disinfectant

associated with each of the one or more identified containers and storing second information of

the one or more identified locations associated with the identified containers used in the

treatment. For example, the Accused Products provide a dashboard for managers to log in and

view/edit reports. See, Fig. 6 below:




                                   29
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 29 of 70
       113.    Upon information and belief, the Accused Products include tracking, with

processing equipment of the monitoring system, each of the volumes of the disinfectant, each of

the particular expirations of the disinfectant associated with the tracked volumes, each of the one

or more identified containers using the first information. For example, the Accused Products

provide a platform for tracking use and providing feedback to customers and/or management.

See, Fig. 7 below:




                                    30
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 30 of 70
       114.    Upon information and belief, the Accused Products include tracking, with the

processing equipment of the monitoring system, each of the treatments at the one or more

identified locations using the disinfectant from the one or more identified containers using the

second information. For example, the Accused Products include tracking and provide “real time

information on personnel activities and effectiveness with a built-in reporting system.” See,

https://www.annihilare.com/annilist-2/.

       115.    Upon information and belief, the Accused Products include determining, with the

processing equipment based on the tracking, expiry of at least one of the tracked volumes of the

disinfectant contained in at least one of the one or more identified containers. For example, the

Accused Products include tracking and provide feedback to alert customers and/or management

of equipment and inventory of materials. See, https://www.annihilare.comannilist-2/.

       116.    PCT has suffered and continues to suffer damages including lost profits by reason

of the direct infringement of Defendants and is entitled to recover the same or in any case not

less than a reasonable royalty with respect thereto.


                                    31
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 31 of 70
            117.   PCT has been and continues to be irreparably harmed by said infringement, in a

manner not fully compensable by monetary damages, with the balance of hardships tipping

strongly in PCT’s favor, such that PCT is entitled to injunctive relief.

            118.   Defendants have willfully infringed, and continue to willfully infringe, the ’170

Patent despite having direct knowledge of the ’170 Patent and of the manner in which it infringes

the same.

            119.   Defendants’ willful and persistent infringement is exceptional entitling PCT to

costs, expenses, disbursements, and reasonable attorneys’ fees related to Defendants’ patent

infringement under 35 U.S.C. Section 285 and all other applicable statutes, rules and common

law.

            WHEREFORE, Plaintiffs pray that the following judgment be entered:

            (a)    Granting an injunction against Defendants enjoining and prohibiting them from

continuing to infringe upon the subject patent;

            (b)    Awarding compensatory damages, including lost profits or in any case not less

than a reasonable royalty with respect thereto, in an amount to be determined at trial, but no less

than $75,000 exclusive of interests and costs;

            (c)    Awarding treble, punitive and exemplary damages in an amount to be determined

at trial;

            (d)    Awarding costs and attorneys’ fees;

            (e)    Declaration of exception case; and

            (f)    Granting any and all other relief which this Court deems just and proper.




                                      32
       Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 32 of 70
                                       SECOND COUNT

                       (Infringement of U.S. Patent No. 10,521,765 B2)

       120.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

119 above as though fully set forth herein.

       121.    Upon information and belief, Defendants have infringed, and are continuing to

infringe, upon claims 1 and 28 of the ’765 Patent, including at least claims 1 and 28, in violation

of 35 U.S.C. Section 271 (a), either literally or under the doctrine of equivalents,            by

manufacturing, using, offering to sell, selling, and/or importing the infringing Accused Products.

       122.    Claim 1 of the ’765 Patent recites:

       A system for monitoring treatment of locations of a facility with a disinfectant,
       being expirable and being dispensed from a plurality of portable containers, each
       portable container having a volume that is fillable repeatedly with the disinfectant
       for dispensing in the treatment, the system comprising:

       generation equipment configured to produce at least one type of the disinfectant;

       a plurality of first identifiers being electronically readable and being associated
       with the plurality of portable containers each having the volume that is fillable
       repeatedly with the at least one type of the disinfectant for dispensing in the
       treatment;

       communication equipment obtaining electronic input at least of each first
       identifier associated with the portable containers before dispensing in the
       treatment;

       at least one database associating first information of each first identifier for each
       portable container with each volume and each expiration of the at least one type
       of the disinfectant filled in and dispensed from each portable container;

       processing equipment operatively coupled to the at least one database and the
       communication equipment, the processing equipment tracking the first
       information using the electronic input and alerting an issue with the at least one
       type of the disinfectant in a given one of the portable containers before dispensing
       in the treatment based on the tracking; and

       a filling station having the generation equipment incorporated therein with at least
       one or more of the communication equipment, the at least one database, and the


                                    33
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 33 of 70
       processing equipment, the filling station configured as a point of generation and
       distribution to fill the portable containers with the at least one type of the
       disinfectant.

       123.     Upon information and belief, Defendants have directly infringed, and are directly

infringing, upon claims 1 and 28 of the ’765 patent by making, using, offering to sell, selling,

and/or importing a system for monitoring treatment of locations of a facility with disinfectant in

this District and elsewhere in the United States.

       124.     Upon information and belief, the Accused Products include a systems that

provide generation equipment configured to produce at least one type of disinfectant. For

example, the Accused Products provide a system for generating a disinfectant such as

hypochlorous acid. See https://www.annihilare.com/on-site-generation/.

       125.     Upon information and belief, the Accused Products include a plurality of first

identifiers being electronically readable and being associated with the plurality of portable

containers each having the volume that is fillable repeatedly with at least one type of the

disinfectant for dispensing in the treatment. For example, the Accused Products provide for asset

tracking of equipment usage and Asset Protocol Tracking using NFC/QR codes (first identifiers).

See                 https://www.annihilare.com/hospital-disinfection-system/                   and

https://www.annihilare.com/annilist-2/.

       126.     Upon information and belief, the Accused Products include communication

equipment obtaining electronic input at least of each first identifier associated with the portable

containers before dispensing in the treatment.      For example, the Accused Products Asset

Protocol Tracking includes an NFC chip that communicates data through the AnniList App. See,

Fig. 8 below.




                                     34
      Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 34 of 70
       127.    Upon information and belief, the Accused Products include at least one database

associating first information of each first identifier for each portable container with each volume

and each expiration of at least one type of the disinfectant filled in and dispensed from each

portable container. For example, the Accused Products include transmitting or communicating

data to a database with the AnniList App and an accompanying dashboard for viewing and

editing reports. See, Fig. 9 below:




                                    35
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 35 of 70
       128.    Upon information and belief, the Accused Products include processing equipment

operatively coupled to at least one database and the communication equipment, the processing

equipment tracking the first information using the electronic input and alerting an issue with at

least one type of the disinfectant in a given one of the portable containers before dispensing in

the treatment based on the tracking. For example, the Accused Products include AnniList

Platform Modules that provide tracking and feedback to alert customers and/or management of

equipment usage in real time. See Fig. 7 above.

       129.    Upon information and belief, the Accused Products include a filling station

having the generation equipment incorporated therein with at least one or more of the

communication equipment, at least one database, and the processing equipment, the filling

station configured as a point of generation and distribution to fill the portable containers with at

least one type of the disinfectant. For example, the Accused Products include on-site production


                                    36
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 36 of 70
and    bottling      of   fluids,   and    information   related   to    expiration    dates.   See

https://www.annihilare.com/on-site-generation/.

       130.       Claim 28 of the ’765 Patent recites:

       A method of monitoring treatment of locations of a facility with a disinfectant, the
       disinfectant being expirable and being dispensed from a plurality of portable
       containers, each portable container having a volume that is fillable repeatedly
       with the disinfectant for dispensing in the treatment, the method comprising:

       producing, with generation equipment, at least one type of the disinfectant;

       filling, from a filling station, the portable containers with the at least one type of
       the disinfectant, the filling station configured as a point of generation and
       distribution and having the generation equipment incorporated therein with at
       least one component of one or more of communication equipment, at least one
       database, and processing equipment;

       associating together, in the at least one database, first information of the plurality
       of portable containers each having the volume for the disinfectant that is fillable
       repeatedly with the at least one type of the disinfectant for dispensing in the
       treatment, the first information comprising each first identifier for each portable
       container with each volume and each expiration of the at least one type of the
       disinfectant filled in and dispensed from each portable container;

       obtaining, with the communication equipment, electronic input at least of each
       first identifier associated with the portable containers before dispensing in the
       treatment;

       tracking, with the processing equipment, the first information using the electronic
       input; and

       alerting, with the processing equipment, an issue with the disinfectant in a given
       one of the portable containers before dispensing in the treatment based on the
       tracking.

       131.       Upon information and belief, the Accused Products include producing, with

generation equipment, at least one type of the disinfectant. For example, the Accused Products

provide a method for generating a disinfectant such as hypochlorous acid.                       See

https://www.annihilare.com/on-site-generation/.




                                     37
      Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 37 of 70
       132.    Upon information and belief, the Accused Products include filling, from a filling

station, the portable containers with the at least one type of the disinfectant, the filling station

configured as a point of generation and distribution and having the generation equipment

incorporated therein with at least one component of one or more of communication equipment, at

least one database, and processing equipment. For example, it provides a method for bottling

fluids at a fill station that is fully automated with protocol tracking and bottling data. See,

https://www.annihilare.com/on-site-generation.

       133.    Upon information and belief, the Accused Products include associating together,

in the at least one database, first information of the plurality of portable containers each having

the volume for the disinfectant that is fillable repeatedly with the at least one type of the

disinfectant for dispensing in the treatment, the first information comprising each first identifier

for each portable container with each volume and each expiration of the at least one type of the

disinfectant filled in and dispensed from each portable container. For example, the Accused

Products provide a method for providing data collected from the Asset Protocol Tracking feature

to a database that monitors inventory usage and distribution and generates frequency reports.

See, Fig. 9 below:




                                    38
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 38 of 70
        134.   Upon information and belief, the Accused Products include obtaining, with the

communication equipment, electronic input at least of each first identifier associated with the

portable containers before dispensing in the treatment. For example, the Accused Products

disclose an Asset Protocol Tracking feature that uses NFC chips to obtain and communicate

equipment usage before deploying additional disinfectant. See, Fig. 9 above.

        135.   Upon information and belief, the Accused Products include tracking, with the

processing equipment, the first information using the electronic input. For example, the Accused

Products disclose tracking equipment usage using NFC/QR/Mobile technology “with an easy to

operate platform, allowing you to track just about anything protocol and process-related.” See,

Slide              2               of              PDF                available               at

Annihilare website located at https://www.annihilare.com.




                                   39
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 39 of 70
       136.     Upon information and belief, the Accused Products include alerting, with the

processing equipment, an issue with the disinfectant in a given one of the portable containers

before dispensing in the treatment based on the tracking. For example, the Accused Products

provide a method for room tracking which allows real time information on personnel activities

and effectiveness, with a built-in reporting system, including electrostatic applicators on

handheld, backpack, and automated carts. See, https://www.annihilare.com/annilist-2/.

       137.     PCT has suffered and continues to suffer damages including lost profits by reason

of the direct infringement of Defendants and is entitled to recover the same or in any case not

less than a reasonable royalty and/or lost profits with respect thereto.

       138.     PCT has been and continues to be irreparably harmed by said infringement, in a

manner not fully compensable by monetary damages, with the balance of hardships tipping

strongly in PCT’s favor, such that PCT is entitled to injunctive relief.

       139.     Defendants have willfully infringed, and continue to willfully infringe, the ’765

Patent despite having direct knowledge of the ’765 Patent and of the manner in which it infringes

the same.

       140.     PCT identifies several direct infringers of the ’170 Patent, induced to infringe the

same in the United States by Defendants. For example, persons who practice the generation of

disinfectant.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)      Granting an injunction against Defendants enjoining and prohibiting them from

continuing to infringe upon the subject patent;




                                    40
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 40 of 70
            (b)    Awarding compensatory damages, including lost profits or in any case not less

than a reasonable royalty with respect thereto, in an amount to be determined at trial, but no less

than $75,000 exclusive of interests and costs;

            (c)    Awarding treble, punitive and exemplary damages in an amount to be determined

at trial;

            (d)    Awarding costs and attorneys’ fees;

            (e)    Declaration of exceptional case; and

            (f)    Granting any and all other relief which this Court deems just and proper.

                                            THIRD COUNT

                         (Trademark Infringement under 15 U.S.C. § 1114)

            141.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

140 above as though fully set forth herein.

            142.   PCT owns the exclusive rights to U. S. Trademark Reg. No. 4521689,

ANNIHILYZER, which is a valid and legally protectable trademark.

            143.   Defendants’ use of ANNIHILYZER, is likely to cause confusion, mistake, and

deception as to the source of origin of the Defendants’ goods and services and will injure and

damage PCT and the goodwill and reputation symbolized by ANNIHILYZER.

            144.   Likelihood of confusion is enhanced by the fact that the ANNIHILYZER is

strong, well-known and entitled to a broad scope of protection.

            145.   Likelihood of confusion is also enhanced by the fact that all of the parties to this

action market and will likely market their goods and services in the same or similar channels of

trade, now or by way of logical expansion.




                                     41
      Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 41 of 70
       146.    Defendants are not affiliated or connected to PCT and have not been endorsed or

sponsored by PCT, nor has PCT approved any of Defendants’ goods and services offered or sold

or intended to be sold by Defendants under the ANNIHILYZER, nor have Defendants ever

sought or obtained permission to use the Mark to divert sales of Defendants’ goods by use of the

goodwill and reputation built into ANNIHILYZER.

       147.    PCT’s United States Trademark Registration identified above provides, at the

very least, constructive notice to Defendants of the rights of PCT in and to the Mark.

       148.    Upon information and belief, Defendants have derived unlawful gains and profits

from its infringing use of ANNIHILYZER.

       149.    Upon information and belief, Defendants have intentionally adopted and use

ANNIHILYZER so as to create consumer confusion and traffic off PCT’s reputation and

goodwill under the ANNIHILYZER Mark.

       150.    PCT has no control over the quality of the goods and services offered by

Defendants. Thus, the value of the ANNIHILYZER Mark is subject to damage and dilution by

an entity and individuals it cannot control, such as Defendants.

       151.    Unless enjoined by this Court from so doing, Defendants will continue to engage

in its acts of infringement, to the irreparable damage and injury of Plaintiffs.

       152.    Upon information and belief, Defendants have engaged in acts of infringement,

with knowledge of PCT’s exclusive rights to ANNIHILYZER, and Defendants continue their

intentional and willful infringement, thus entitling PCT to an award of treble damages,

Defendants’ profits, plus attorneys’ fees and costs in bringing and maintaining this action

pursuant to Section 35(b) of the Lanham Act, 15 U.S.C. § 1117(b).


                                    42
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 42 of 70
       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them from

continuing to infringe upon the ANNIHILYZER Mark;

       (b)      Awarding compensatory damages, including lost profits and/or disgorgement of

Defendants’ profits, in an amount to be determined at trial, but no less than $75,000 exclusive of

interests and costs;

       (c)     Awarding punitive and exemplary damages in an amount to be determined at trial;

       (d)     Awarding costs and attorneys’ fees; and

       (e)     Granting any and all other relief which this Court deems just and proper.


                                       FOURTH COUNT

                (Federal Unfair Competition, False Designation of Origin, and
                False and Misleading Description and Representation under 15
                                      U.S.C. § 1125(a))

       153.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

152 above as though fully set forth herein.

       154.    The aforementioned acts of Defendants have caused and will continue to cause a

likelihood of confusion in the minds of the trade and the public, and will damage PCT’s

reputation for exclusivity in connection with PCT’s ANNIHILYZER Mark and registration, as

well as for quality and reliable goods and services of PCT.

       155.    Defendants’ acts constitute the use of a false designation of origin, a false

representation, and unfair competition, by inducing the erroneous belief that Defendants are in

some manner affiliated with, originate from, or are sponsored by Plaintiffs, all in violation of 15

U.S.C. § 1125(a) of the Lanham Act.



                                    43
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 43 of 70
       156.    Defendants’ acts are willful, unfair, untrue, and deceptive, in that they tend to

mislead, deceive and confuse, and will have the result of misleading, deceiving and confusing

the public to believe that Defendants are affiliated with, sponsored or controlled by Plaintiffs.

As a result, Defendants have traded upon, and gained public acceptance and other benefits from

Plaintiffs’ favorable reputation, which has accordingly been diminished by Defendants’ past and

continued illegal and improper acts.

       157.    Upon information and belief, Defendants’ unlawful actions have interfered with

Plaintiffs’ sales, have unfairly diverted sales to Defendants, and have caused Plaintiffs monetary

damage.

       158.    Defendants have and continue to cause irreparable harm and damage to Plaintiffs,

and have caused Plaintiffs to suffer monetary damages in an amount thus far not determined.

Plaintiffs have demanded Defendants cease and desist, but Defendants refuse.

       159.    Plaintiffs have no adequate remedy at law for the injury alleged in this Count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them from

continuing to infringe upon the ANNIHILYZER Mark;

       (b)      Awarding compensatory damages, including lost profits and/or disgorgement of

Defendants’ profits, in an amount to be determined at trial, but no less than $75,000 exclusive of

interests and costs;

       (c)     Awarding punitive and exemplary damages in an amount to be determined at trial;

       (d)     Awarding costs and attorneys’ fees; and


                                    44
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 44 of 70
       (e)     Granting any and all other relief which this Court deems just and proper.


                                         FIFTH COUNT

                       (Trademark Dilution under 15 U.S.C. § 1125(c))

       160.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

159 above as though fully set forth herein.

       161.    As a result of PCT’s exclusive and widespread use and promotion of its services

and goods, its extensive sales and its brand and corresponding intellectual property have become

famous and distinctive, and indicate a single source of origin.

       162.    After the ANNIHILYZER became famous and distinctive, Defendants began

commercial use of PCT’s Mark, which caused dilution of the distinctive quality of the Mark and

registration, in violation of 15 U.S.C. § 1125(c) of the Lanham Act.

       163.    Upon information and belief, Defendants’ unlawful actions have interfered with

Plaintiffs’ sales, have unfairly diverted sales to Defendant, and have caused Plaintiffs monetary

damage.

       164.    Defendants have and continue to cause irreparable harm and damage to Plaintiffs,

and has caused Plaintiffs to suffer monetary damages in an amount thus far not determined.

Plaintiffs have demanded Defendants cease and desist, but Defendants refuse.

       165.    Plaintiffs have no adequate remedy at law for the injury alleged in this Count, and

said injury is, in part, intangible in nature and not capable of being fully measured or valued

entirely in terms of monetary damages.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:




                                    45
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 45 of 70
       (a)     Granting an injunction against Defendants enjoining and prohibiting them from

continuing to infringe upon the ANNIHILYZER Mark;

       (b)      Awarding compensatory damages, including lost profits and/or disgorgement of

Defendants’ profits, in an amount to be determined at trial, but no less than $75,000 exclusive of

interests and costs;

       (c)     Awarding punitive and exemplary damages in an amount to be determined at trial;

       (d)     Awarding costs and attorneys’ fees; and

       (e)     Granting any and all other relief which this Court deems just and proper.

                                        SIXTH COUNT

                       (Federal Cybersquatting Under 15 U.S.C. § 1125(d))

       166.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

165 above as though fully set forth herein.

       167.    With respect to Defendants’ unlawful and bad faith registration of the domains

pcthealth.com, pcthealth.net and pcthealth.org, Defendants’ acts constitute use of domains that

are virtually identical to, confusingly similar to, and dilutive of Plaintiffs’ common law

trademark protection in “PCT” and “PCT HEALTH”, made knowingly and with a bad-faith

intent to profit therefrom.

       168.    Defendants’ bad faith registration of the domains, with intentional diversion of

Plaintiffs’ customers to its own website, that provides competing goods and services, is with the

intent to profit from Plaintiffs’ common law Marks by using a domain name that is identical or

confusingly similar to Plaintiff’s’ common law Marks and, to the extent the Marks are famous, is

identical to, confusingly similar to, or dilutive of the Marks, thereby constituting unlawful




                                    46
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 46 of 70
cybersquatting in violation of the Anticybersquatting Consumer Protection act, 15 U.S.C. §

1125(d).

       169.    Defendants’ willful and bad-faith registration and continued use of the domain

name has caused and continues to cause significant and irreparable harm, including harm to the

value and goodwill associated with Plaintiffs’ common law Marks, that money alone cannot

compensate. Therefore, Plaintiffs are entitled to injunctive relief, including but not limited to

Defendants being permanently enjoined from continued use of the domains and an order

directing Defendants to transfer the registration of the subject domains to Plaintiffs.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them from

continuing to use the subject domain name;

       (b)     Ordering Defendants to transfer the subject domain names to Plaintiffs;

       (c)      Awarding compensatory damages, including lost profits and/or disgorgement of

Defendants’ profits, in an amount to be determined at trial, but no less than $75,000 exclusive of

interests and costs;

       (d)     Awarding punitive and exemplary damages in an amount to be determined at trial;

       (e)     Awarding costs and attorneys’ fees; and

       (f)     Granting any and all other relief which this Court deems just and proper.

                                       SEVENTH COUNT

                            (Violations of Defend Trade Secrets Act)

       170.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

169 above as though fully set forth herein.




                                    47
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 47 of 70
       171.    The Confidential Information, including the AIP, the proprietary enhancements to

the AIP, and the other commercially sensitive information described herein, constitutes protected

trade secrets under the Defend Trade Secrets Act.

       172.    Plaintiffs have taken reasonable and necessary steps to protect the secrecy of the

Confidential Information and protect it from disclosure to third parties.

       173.    The Confidential Information is not generally known or capable of being readily

ascertainable through proper means, has independent economic value, both to Plaintiffs and in

the marketplace, by virtue of being secret, and, if disclosed and/or used by competing

enterprises, would provide enormous value to any such competitor (as it has to Defendants)

while at the same time causing irreparable harm to Plaintiffs.

       174.    Defendants knowingly, wrongfully, maliciously, and with intent converted and

retained the Confidential Information by improper and unlawful means, including, without

limitation, by misappropriating certain of the Confidential Information, including the AIP and

proprietary enhancements to the same, during Messrs. Paris and Sipes’ employment with

Plaintiffs and using such information to build, market and sell competitive products with nearly

identical (and stolen) features and capabilities.

       175.    The Confidential Information relates to, among other things, the AIP PCT

purchased from Mr. Paris’s company, Annihilyzer, Inc., in 2016, the proprietary enhancements

to the AIP, including the enhanced tracking protocols to the Material Tracking System and

software for the same, and all data, architecture and other information relating to the

development of the protocol and software enhancements, other project information, and

customer information, including lists, as described herein (see, supra, at ¶ 42).




                                    48
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 48 of 70
       176.    Messrs. Paris and Sipes misappropriated the Confidential Information to benefit

their company Annihilare, with the knowledge and expectation that the misappropriation and use

of such information would cause significant harm to Plaintiffs.

       177.    Defendants have used and disclosed, and are still using and disclosing, the

Confidential Information to develop a competitive product with nearly identical features and

capabilities and market and sell their stolen product to consumers located in the State of North

Carolina and throughout the United States.

       178.    As a result of Defendants’ misappropriation of the Confidential Information,

Plaintiffs have been damaged in an amount to be proven at trial and are entitled to, among other

things, preliminary and permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Entering an order seizing the Confidential Information from Defendants;

       (b)     Granting an injunction against Defendants enjoining and prohibiting them from

using and/or disclosing the Confidential Information;

       (c)     Granting an injunction against Defendants enjoining and prohibiting them from

using the Confidential Information to compete or solicit, or attempt to solicit, directly or

indirectly, any current or prospective customers of Plaintiffs;

       (d)     Directing the immediate return of all the Confidential Information in Defendants’

possession, custody, or control;

       (e)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs, pursuant to 18 U.S.C.

§ 1836(b)(3)(B)(i);




                                    49
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 49 of 70
       (f)     Requiring disgorgement of any and all monetary benefit Defendants received as a

result of their misappropriation of the Confidential Information pursuant to 18 U.S.C. §

1836(b)(3)(B)(ii);

       (g)     Awarding punitive and exemplary damages pursuant to 18 U.S.C. §

1836(b)(3)(C) in an amount to be determined at trial;

       (h)     Awarding costs and attorneys’ fees pursuant to 18 U.S.C. § 1836(b)(3)(D); and

       (i)     Granting any and all other relief which this Court deems just and proper.

                                       EIGHTH COUNT

                 (Violations of North Carolina Trade Secrets Protection Act)

       179.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

178 above as though fully set forth herein.

       180.    The above-described Confidential Information constitutes protected trade secrets

under the North Carolina Trade Secrets Protection Act.

       181.    Plaintiffs have taken reasonable and necessary steps to protect the secrecy of the

Confidential Information and protect it from disclosure to third parties.

       182.    The Confidential Information is not generally known or capable of being readily

ascertainable through proper means, has independent economic value, both to Plaintiffs and in

the marketplace, by virtue of being secret, and, if disclosed and/or used by competing

enterprises, would provide enormous value to any such competitor (as it has to Defendants)

while at the same time causing irreparable harm to Plaintiffs.

       183.    Defendants knowingly, wrongfully, maliciously, and with intent converted and

retained the Confidential Information by improper and unlawful means, including, without

limitation, by misappropriating certain of the Confidential Information, including the AIP and



                                    50
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 50 of 70
proprietary enhancements to the same, during Messrs. Paris and Sipes’ employment with

Plaintiffs and using such information to build, market and sell competitive products with nearly

identical (and stolen) features and capabilities.

       184.    The Confidential Information relates to, among other things, the AIP Plaintiffs’

purchased from Mr. Paris’s company, Annihilyzer, Inc., in 2016, the proprietary enhancements

to the AIP, including the enhanced tracking protocols to the Material Tracking System and

software for the same, and all data, architecture and other information relating to the

development of the protocol and software enhancements, other project information, and

customer information, including lists, as described herein (see, supra, at ¶ 42).

       185.    Messrs. Paris and Sipes misappropriated the Confidential Information to benefit

their company Annihilare, with the knowledge and expectation that the misappropriation and use

of such information would cause significant harm to Plaintiffs.

       186.    Defendants have used and disclosed, and are still using and disclosing, the

Confidential Information to develop a competitive product with nearly identical features and

capabilities and market and sell their stolen product to consumers located in the State of North

Carolina and throughout the United States.

       187.    As a result of Defendants’ misappropriation of the Confidential Information,

Plaintiffs have been damaged in an amount to be proven at trial and are entitled to, among other

things, preliminary and permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them from

using and/or disclosing the Confidential Information;



                                    51
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 51 of 70
       (b)     Granting an injunction against Defendants enjoining and prohibiting them from

using the Confidential Information to compete or solicit, or attempt to solicit, directly or

indirectly, any customers of Plaintiff;

       (c)     Directing the immediate return of all the Confidential Information in their

possession, custody, or control;

       (d)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs;

       (e)     Requiring disgorgement of any and all monetary benefit Defendants received as a

result of their misappropriation of the Confidential Information;

       (f)     Awarding punitive and exemplary damages in an amount to be determined at trial

pursuant to N.C. Gen. State. § 66-154(c);

       (g)     Awarding costs and attorneys’ fees pursuant to N.C. Gen. State. § 66-154(d); and

       (h)     Granting any and all other relief which this Court deems just and proper.

                                          NINTH COUNT

               (Violations of N.C. Gen. Stat. Section 75-1.1 and Common Law
                                    Unfair Competition)

       188.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

187 above as though fully set forth herein.

       189.    Plaintiffs have invested significant time, labor, skill, money, and other resources

into developing, maintaining, and protecting the Confidential Information, including the AIP and

the enhancements to the AIP and Material Tracking System.

       190.    Plaintiffs have similarly invested significant time, labor, skill, money, and other

resources into purchasing, developing and maintaining certain websites and domain names for,

among other purposes, the marketing and sale of the Annihilyzer.


                                    52
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 52 of 70
       191.    The above-described investments are in addition to the significant monetary and

other investments made by the Plaintiffs in acquiring the AIP, including the Annihilyzer

trademark, the Material Tracking System, know how, and goodwill, marketing the Annihilyzer,

enhancing the capabilities of the Annihilyzer, and cultivating valuable goodwill for the

Annihilyzer throughout the healthcare and other industries.

       192.    Defendants have engaged in numerous unfair methods of competition and

deceptive activities to develop and market for sale competing hypochlorous acid dispensing

systems (the Accused Products) with nearly identical capabilities and features to the Annihilyzer.

       193.    Such unfair and deceptive practices include, without limitation, misappropriating

and using certain of Plaintiff’s Confidential Information, including the AIP and certain protocol

and software enhancements to the same, to develop a set of tracking protocols identical to the

Annihilyzer, taking exclusive control over the software enhancements for the Annihilyzer and

cutting PCT and its customers off from access to that software despite the fact that it was

developed by and for PCT, misappropriating certain internet domain names acquired by and

developed for Plaintiffs and using the same to direct internet traffic to Annihilare and its

competing Accused Products, and willfully infringing upon PCT’s patents and the

ANNIHILYZER trademark.

       194.    Defendants’ unfair competition and deceptive conduct has and will affect

commerce, as Defendants have used such wrongful conduct to, inter alia:

               a.     develop nearly identical hypochlorous acid dispensing systems for sale in

the State of North Carolina and elsewhere;

               b.     deprive Plaintiffs of the ability to sell, and consumers the ability to access

and purchase, an extremely important product, which significantly reduces the risk of infection



                                   53
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 53 of 70
and spread of contagions, by misappropriating the AIP and valuable proprietary enhancements to

the Annihilyzer generally and the Material Tracking System specifically for their exclusive use

and subsequently cutting Plaintiffs and their customers off from the software needed to run the

Annihilyzer system; and

                c.      use the domain names Defendants misappropriated from Plaintiffs to

direct all internet traffic attempting to access Plaintiffs’ websites to Annihilare’s website and its

nearly identical competing product developed through wrongful means.

        195.    As a result of Defendants’ unfair competition and deceptive trade practices

against Plaintiffs, Plaintiffs have been damaged in an amount to be proven at trial and is entitled

to preliminary and permanent injunctive relief.

        WHEREFORE, Plaintiffs pray that the following judgment be entered:

        (a)     Granting an injunction against Defendants enjoining and prohibiting them from

using and/or disclosing the Confidential Information, including the AIP and enhancements

thereto;

        (b)     Granting an injunction against Defendants enjoining and prohibiting them from

using the subject web domains;

        (c)     Granting an injunction against Defendants enjoining and prohibiting them from

using the Confidential Information, including the AIP and enhancements thereto, to compete or

solicit, or attempt to solicit, directly or indirectly, any customers of Plaintiffs;

        (d)     Directing the immediate return of all the Confidential Information, including the

AIP and enhancements thereto, and subject web domains in their possession, custody, or control;




                                    54
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 54 of 70
       (e)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs, and trebled pursuant

to N.C. Gen. Stat. Section 75-16;

       (f)     Awarding costs and attorneys’ fees pursuant to N.C. Gen. Stat. Section 75-16.1;

and

       (g)     Granting any and all other relief which this Court deems just and proper.

                                        TENTH COUNT

                                    (Breach of Fiduciary Duty)

       196.    Plaintiff repeats and realleges the allegations contained in paragraphs 1 through

195 above as though fully set forth herein.

       197.    Mr. Paris was hired as a key employee of PCT during a critical time in PCT’s

development of a crucial and valuable product it was working to bring to market.

       198.    In entering into the Employment Agreement, PCT relied upon representations and

assurances that Mr. Paris made that he would use his unique skills and abilities to help PCT

finish development of the Annihilyzer and bring it to market.

       199.    PCT employed Mr. Paris in a highly confidential capacity and, as a result of his

position, he was provided access to and/or developed certain Confidential Information and

valuable customer relationships on behalf and for the benefit of PCT.

       200.    In hiring Mr. Paris, PCT entrusted Mr. Paris with access to and knowledge of

confidential and proprietary work product created by other of Plaintiffs’ employees. Mr. Paris

would not have been able to bring a product such as the Annihilyzer to market without the skills

and expertise that certain of these other key employees possessed.




                                     55
      Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 55 of 70
         201.   As a result of the nature of Mr. Paris’s skills, the work he was to perform for PCT,

and the access he was provided to PCT’s Confidential Information, customer relationships, and

goodwill, it was understood by both PCT and Mr. Paris that Mr. Paris would at all times be

acting in PCT’s best interests, and not in his own.

         202.   In light of the above, Mr. Paris was a key and special employee of PCT, and Mr.

Paris accepted a special trust in connection with his employment with PCT. There was therefore

created a fiduciary relationship between Mr. Paris and Plaintiff.

         203.   Mr. Paris thus owed PCT the duties of loyalty, fair dealing, utmost good faith and

full disclosure which, among other things, required him to act in good faith and with due regard

for PCT’s interests.

         204.   Notwithstanding his fiduciary obligations to PCT, Mr. Paris repeatedly and

blatantly breached his fiduciary duties to PCT by, inter alia, doing the following:

                a.     misappropriating for his benefit and the benefit of Annihilare certain of

the AIP and proprietary enhancements to the same, including the software developed by and for

PCT and the data and architecture relating to the same, to develop the competing Accused

Products with identical features and capabilities, all while employed by PCT in a management

role;

                b.     abandoning his work on the enhancements to the protocols and software

for the Material Tracking System for the Annihilyzer;

                c.     using the information and work product he and the rest of Plaintiffs’ team

developed for PCT’s Material Tracking System in Annihilare’s competing AnniList product and

incorporating the same into the Annihilyzer without authorization;




                                       56
        Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 56 of 70
               d.      effectively holding Plaintiffs’ and their customers who purchased the

Annihilyzer hostage by attempting to force them to license AnniList from Annihilare even

though the AnniList was developed through the use of Plaintiffs’ Confidential Information,

including the AIP and proprietary enhancements to the same, and other significant and valuable

investments of time, labor, money, and other resources; and

               e.      stealing and using certain domain names acquired by Plaintiffs

(www.pcthealth.com, www.pcthealth.org, and www.pcthealth.net) to direct all internet traffic

(i.e., potential customers seeking out Plaintiffs and their Annihilyzer product) to Annihilare and

its competing products.

       205.    As a result of Mr. Paris’s breaches of his fiduciary duties, PCT has been damaged

in an amount to be proven at trial and are entitled to preliminary and permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Mr. Paris enjoining and prohibiting him from using

and/or disclosing the Confidential Information;

       (b)     Granting an injunction against Mr. Paris enjoining and prohibiting him from using

the subject web domains;

       (c)     Granting an injunction against Mr. Paris enjoining and prohibiting him from using

the Confidential Information to compete or solicit or attempt to solicit, directly or indirectly, any

customers of Plaintiffs;

       (d)     Directing the immediate return of all the Confidential Information and subject

web domains in his possession, custody, or control;

       (e)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs;



                                    57
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 57 of 70
       (f)     Requiring disgorgement of any and all monetary benefit Mr. Paris received as a

result of Mr. Paris’s breaches of fiduciary duty;

       (g)     Awarding punitive and exemplary damages in an amount to be determined at trial;

       (h)     Awarding costs and attorneys’ fees; and

       (i)     Granting any and all other relief which this Court deems just and proper.

                                      ELEVENTH COUNT

                     (Breach of the Duty of Loyalty and Faithless Service)

       206.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

205 above as though fully set forth herein.

       207.    As explained herein, Mr. Paris owed PCT certain fiduciary duties during the term

of his employment with PCT, which include, among others, the duties of good faith, fair dealing,

candor and loyalty. Mr. Paris was therefore obligated to at all times “faithfully serve” and act in

the best interest of PCT.

       208.    Notwithstanding these obligations, Mr. Paris breached his fiduciary obligations to

PCT by, among other things:

               a.      misappropriating for his benefit and the benefit of Annihilare certain of

the AIP and proprietary enhancements to the same, including the software developed by and for

PCT and the data and architecture relating to the same, to develop competing Accused Products

with identical features and capabilities, all while employed by PCT in a management role;

               b.      abandoning his work on the enhancements to the protocols and software

for PCT’s Material Tracking System for the Annihilyzer;




                                    58
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 58 of 70
               c.     using the information and work product he and the rest of Plaintiffs’ team

developed for the Material Tracking System in Annihilare’s competing AnniList product and

incorporating the same into the Annihilyzer without authorization;

               d.     effectively holding Plaintiffs and their customers who purchased the

Annihilyzer hostage by attempting to force them to license AnniList from Annihilare even

though the AnniList was developed through the use of Plaintiffs’ Confidential Information,

including the AIP and proprietary enhancements to the same, and other significant and valuable

investments of time, labor, money, and other resources; and

               e.     stealing and using certain domain names acquired by Plaintiffs

(www.pcthealth.com, www.pcthealth.org, and www.pcthealth.net) to direct all internet traffic

(i.e., potential customers seeking out Plaintiffs and their Annihilyzer product) to Annihilare and

its competing products.

       209.    Upon information and belief, Mr. Paris made plans to engage, and subsequently

engaged, in the above-described breaches of fiduciary duty throughout the term of his

employment with PCT from September 1, 2017 through July 31, 2019.

       210.    As a result of Mr. Paris’s breaches of his fiduciary duties, PCT has been damaged

in an amount to be proven at trial and are entitled to, among other things, disgorgement of all

compensation paid to Mr. Paris throughout the period of his infidelity and both preliminary and

permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Mr. Paris enjoining and prohibiting him from using

and/or disclosing the Confidential Information;




                                   59
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 59 of 70
       (b)     Granting an injunction against Mr. Paris enjoining and prohibiting him from using

the subject internet domains;

       (c)     Granting an injunction against Mr. Paris enjoining and prohibiting him from using

the Confidential Information to compete or solicit or attempt to solicit, directly or indirectly, any

current or prospective customers of Plaintiffs;

       (d)     Directing the immediate return of all the Confidential Information and subject

internet domains in his possession, custody, or control;

       (e)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs;

       (f)     Requiring disgorgement of all compensation of any type paid by Plaintiffs to Mr.

Paris during his period of infidelity;

       (g)     Requiring disgorgement of any and all monetary benefit Mr. Paris has received as

a result of his breaches of fiduciary duty;

       (h)     Awarding punitive and exemplary damages in an amount to be determined at trial;

       (i)     Awarding costs and attorneys’ fees; and

       (j)     Granting any and all other relief which this Court deems just and proper.

                                         TWELFTH COUNT

                             (Breach of the Consulting Agreements)

       211.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

210 above as though fully set forth herein.

       212.    As stated above, Mr. Paris entered into substantially identical Consulting

Agreements with PCT Corp. for good and valuable consideration, on or about February 1, 2016

and on July 1, 2016, respectively.



                                    60
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 60 of 70
         213.   PCT Corp. fully performed its obligations under the Consulting Agreements, to

include paying to Mr. Paris the compensation to be paid thereunder.

         214.   Under those Consulting Agreements, Mr. Paris agreed, among other things, that

all intellectual property, documents and information made or conceived by PCT Corp.’s

employees in the course of their work with Mr. Paris would be and remain the exclusive property

of PCT Corp.

         215.   By reason of the misconduct described above, Mr. Paris has breached his duty to

afford to PCT Corp. the possession and ownership of the intellectual property, documents and

information that were made or conceived by its employees in connection with the work that Mr.

Paris performed under the Consulting Agreements.

         216.   By reason of Mr. Paris's breaches of the Consulting Agreements, PCT Corp. has

been damaged in an amount to be determined but exceeding the jurisdictional thresholds of this

Court.

         WHEREFORE, Plaintiff prays that the following judgment be entered:

         (a)    Awarding damages, including restitution and lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interests and costs;

         (b)    Awarding costs and attorneys’ fees; and

         (c)    Granting any and all other relief which this Court deems just and proper.

                                    THIRTEENTH COUNT

                            (Breach of the Employment Agreement)

         217.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

216 above as though fully set forth herein.




                                    61
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 61 of 70
       218.    As stated above, Mr. Paris entered into an Employment Agreement with PCT, for

good and valuable consideration, on or about September 1, 2017.

       219.    PCT fully performed its obligations under the Employment Agreement, including

payment of the compensation and benefits provided thereunder.

       220.    Mr. Paris agreed, as an express condition of his employment with PCT, that,

"either during the term of his employment with the Company or any time thereafter," he would

not, among other things, "disclose or cause to be disclosed, to any person or entity whatsoever

(with the exception of the Company and its employees, officers, directors and agents), and unless

required by law, any secrets or confidential information concerning the technical trade secrets,

business, affairs or financial performance or position of the Company."

       221.    Mr. Paris is wrongfully in possession of certain Confidential Information.

       222.    Upon information and belief, Mr. Paris has disclosed certain of the Confidential

Information to third parties in violation of the Employment Agreement.

       223.    Mr. Paris also agreed, as an express condition of his employment with Plaintiff,

that he would "faithfully serve" PCT and "devote the whole of his time and attention during

business hours to the business of [Plaintiff]." While Mr. Paris and PCT agreed, despite his duty

of loyalty to PCT, that he would be permitted to "remain CEO/President of "Annihilare, Inc.",

that understanding was conditioned on the related understanding that his position with

Annihilare, Inc. would "not interfere with or obstruct [his] ability to perform his duties and

responsibilities to [PCT] in any material way."

       224.    By reason of the misconduct described above, Mr. Paris breached his contractual

obligation to provide PCT with his exclusive service inasmuch as his efforts with and on behalf

of Annihilare, Inc. and the other Defendants herein, which occurred while he was still in PCT’s



                                   62
    Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 62 of 70
employ, involved him competing with and undermining PCT and thus "obstruct[ed his] ability to

perform his duties and responsibilities to [PCT]."

       225.    By reason of Mr. Paris's breaches of the Employment Agreement, PCT has been

damaged in an amount to be determined at trial.

       WHEREFORE, Plaintiff prays that the following judgment be entered

       (a)     Awarding damages, including restitution and lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs;

       (b)     Awarding costs and attorneys’ fees; and

       (c)     Granting any and all other relief which this Court deems just and proper.

                                    FOURTEENTH COUNT

                (Tortious Interference with Prospective Business Relationships
                                   Against All Defendants)

       226.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

225 above as though fully set forth herein.

       227.    Defendants induced potential customers of Plaintiffs to refrain from entering into

contracts with Plaintiffs.

       228.    Defendants thusly induced potential customers of Plaintiffs by means that were

improper and unlawful. Specifically, Mr. Paris procured website domains on behalf of Plaintiffs

while employed by Plaintiffs in a key and confidential position, but thereafter failed and refused

to tender possession and control of the websites to Plaintiffs despite Plaintiffs’ demand therefor.

Defendants then used Plaintiffs’ trade name to maintain and promote the website and thereby

diverted potential customers to Defendants' competing business. Furthermore, Defendants

improperly used the website to divert customers to a competing business that was established and




                                    63
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 63 of 70
operated on the strength of Confidential Information that Defendants had misappropriated from

Plaintiffs.

        229.    Upon information and belief, absent Defendants' aforesaid interference, Plaintiffs

would have been able to enter into multiple contracts for business with prospective customers

that are now lost to Plaintiffs.

        230.    Given the type of interference by Defendants, i.e., the use of the Confidential

Information and the website domains to direct would-be customers of Plaintiffs to Defendants,

Defendants are in the exclusive possession of all information identifying which prospective

customers they obtained through improper and unlawful means at the expense of, and significant

and ongoing harm to, Plaintiffs.

        WHEREFORE, Plaintiffs pray that the following judgment be entered:

        (a)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs;

        (b)     Awarding punitive and exemplary damages in an amount to be determined at trial;

        (c)     Awarding costs and attorneys’ fees; and

        (d)     Granting any and all other relief which this Court deems just and proper.

                                      FIFTEENTH COUNT

                          (Unjust Enrichment Against All Defendants)

        231.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

230 above as though fully set forth herein.

        232.    By virtue of Defendants' misappropriation of the Confidential Information and

web domains, and their use and/or disclosure of the same, in order to unfairly compete against

Plaintiffs, as well as to solicit and divert current and potential customers and business from



                                    64
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 64 of 70
Plaintiffs for their own benefit, Plaintiffs have been deceived and coerced into unwillingly

conferring a benefit on Defendants.

       233.    The benefits conferred upon the Defendants can, in part, be measured by the

monetary benefit realized by the Defendants as a result of their misconduct.

       234.    Defendants have knowingly benefited from the above-described misconduct and

have therefore been unjustly enriched at the expense of Plaintiffs.

       235.    Plaintiffs are thus entitled to an award of damages in an amount equal to any

monetary benefit that Defendants have received as a result of their misconduct.

       WHEREFORE, Plaintiff prays that the following judgment be entered:

       (a)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interests and costs;

       (b)     Awarding costs and attorneys’ fees; and

       (c)     Granting any and all other relief which this Court deems just and proper.

                                      SIXTEENTH COUNT

                              (Conversion Against All Defendants)

       236.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

235 above as though fully set forth herein.

       237.    Plaintiffs are and have at all relevant times been the rightful owners and lawful

possessors of the Confidential Information and certain domain names, www.pcthealth.com,

www.pcthealth.net and www.pcthealth.org.

       238.    Defendants have taken and exercised unauthorized possession and control over

the Confidential Information and subject domain names insomuch as they have improperly

acquired and retained the Confidential Information and web domains.



                                    65
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 65 of 70
        239.       As a result of Defendants' misconduct, Plaintiffs have been deprived of

possession or control of the Confidential Information and subject domain names.

        240.       Such actions by Defendants constitute a conversion of the Confidential

Information and web domains.

        241.       As a result of such conversions, Plaintiffs have been damaged in an amount to be

proven at trial.

        WHEREFORE, Plaintiffs pray that the following judgment be entered:

        (a)        Awarding compensatory damages in an amount to be determined at trial but no

less than $75,000 exclusive of interest and costs;

        (b)        Awarding punitive and exemplary damages in an amount to be determined at trial;

        (c)        Awarding costs and attorneys’ fees; and

        (d)        Granting any and all other relief which this Court deems just and proper.

                                      SEVENTEENTH COUNT

                              (Civil Conspiracy Against All Defendants)

        242.       Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

241 above as though fully set forth herein.

        243.       Defendants agreed to act in concert to injure Plaintiffs, to wit, by

misappropriating the Confidential Information and using and disclosing the same to unfairly

compete against Plaintiff, develop competing (and infringing) products, and solicit and divert

current and potential customers and other business from Plaintiffs.

        244.       Defendants further agreed to act in concert to injure Plaintiffs, to wit, by

wrongfully acquiring and using certain website domains, which properly belong to Plaintiffs, and




                                    66
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 66 of 70
using the website domains to unfairly compete against Plaintiffs and solicit and divert current

and potential customers and other business from Plaintiffs.

       245.    Defendants, in furtherance of the conspiracy, misappropriated the Confidential

Information and web domains and are using and disclosing the same to unfairly compete against

Plaintiffs, solicit and divert current and potential customers, and other business from Plaintiffs

for the benefit of Defendants.

       246.    Defendants acted willfully, maliciously, and with the intent to cause harm to

Plaintiffs in committing the above wrongful acts in furtherance of the conspiracy.

       247.    As a result of this conspiracy, Plaintiffs have been damaged in an amount to be

proven at trial and are entitled to preliminary and permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them from

using and/or disclosing the Confidential Information;

       (b)     Granting an injunction against Defendants enjoining and prohibiting them from

using the subject web domains;

       (c)     Granting an injunction against Defendants enjoining and prohibiting them from

using the Confidential Information to compete or solicit, or attempt to solicit, directly or

indirectly, any customers of Plaintiffs;

       (d)     Directing the immediate return of all the Confidential Information and subject

web domains in their possession, custody, or control;

       (e)     Awarding compensatory damages, including lost profits, in an amount to be

determined at trial, but no less than $75,000 exclusive of interest and costs;




                                    67
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 67 of 70
        (f)     Requiring disgorgement of any and all monetary benefit Defendants received as a

result of their conspiracy to misappropriate the Confidential Information and unfairly compete

against Plaintiffs;

        (g)     Awarding punitive and exemplary damages in an amount to be determined at trial;

        (h)     Awarding costs and attorneys’ fees; and

        (i)     Granting any and all other relief which this Court deems just and proper.

                                     EIGHTEENTH COUNT

                           (Injunctive Relief Against All Defendants)

        248.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through

247 above as though fully set forth herein.

        249.    Defendants have infringed – and are still infringing – upon certain patents and the

ANNIHILYZER Mark owned by PCT, as detailed herein.

        250.    Defendants misappropriated the above-described Confidential Information and

web domains, and are using and/or disclosing the same, to unfairly compete against Plaintiffs,

develop, market and sell competing (and infringing) products, the Accused Products, and solicit

and divert current and potential customers from Plaintiffs.

        251.    As a result of Defendants’ misconduct, Plaintiffs have suffered and will continue

to suffer immediate and irreparable harm.

        252.    The damages caused by the Defendants’ misconduct are difficult to ascertain, are

irreparable, and are likely to continue.

        253.    Monetary damages alone cannot adequately compensate Plaintiffs for their

potential loss of valuable current, prospective and repeat customers, and damage to their




                                    68
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 68 of 70
reputation and the goodwill they developed over many years through significant investment. As

such, Plaintiffs have no adequate remedy at law.

       254.    Granting Plaintiffs injunctive relief is not adverse to the public interest. In fact,

an injunction against Defendants’ wrongful conduct will serve the public interest by protecting

intellectual property, trade secrets and preventing unfair competition.

       255.    The harm faced by Plaintiffs outweighs any harm that Defendants may suffer

from an order granting Plaintiffs injunctive relief.

       256.    By reason of the foregoing, Plaintiffs are entitled to a permanent injunction

enjoining and restraining Defendants from continuing to infringe on PCT’s patents and

trademark, using and disclosing Plaintiffs’ Confidential Information, and using and disclosing

Plaintiffs’ web domains and otherwise unlawfully competing against Plaintiffs.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them

continue to infringe upon PCT’s patents and the ANNIHILYZER Mark;

       (b)     Granting an injunction against Defendants enjoining and prohibiting them from

using and/or disclosing the Confidential Information;

       (c)     Granting an injunction against Defendants enjoining and prohibiting them from

using the subject web domains;

       (d)     Granting an injunction against Defendants enjoining and prohibiting them from

using the Confidential Information to compete or solicit, or attempt to solicit, directly or

indirectly, any customers of Plaintiffs;

       (e)     Awarding costs and attorneys’ fees; and

       (f)     Granting any and all other relief which this Court deems just and proper.



                                    69
     Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 69 of 70
   Respectfully submitted this the 9th day of December, 2020,


                                            WOMBLE BOND DICKINSON (US) LLP


                                              s/ Russ Ferguson
                                            Russ Ferguson (N.C. Bar No. 39671)
                                            301 S. College Street, Suite 3500
                                            Charlotte, NC 28202
                                            Phone: (704) 331-4920
                                            Email: Russ.Ferguson@wbd-us.com

                                            Bradley A. Hoppe, Esq.*
                                            Jessica L. Copeland, Esq.*
                                            BOND, SCHOENECK & KING, PLLC
                                            Avant Building, Suite 900
                                            200 Delaware Avenue
                                            Buffalo, New York 14202-2292
                                            Phone: (716) 416-7000
                                            Email: bhoppe@bsk.com
                                            Email: jcopeland@bsk.com

                                             * Admitted pro hac vice

                                            Attorneys for Plaintiffs PCT, LTD and
                                            Paradigm Convergence Technologies,
                                            Corporation and Third-Party Defendant
                                            Darryl Leslie Patterson




                               70
Case 3:20-cv-00287-FDW-DCK Document 53 Filed 12/11/20 Page 70 of 70
